   Case 3:19-cv-00710 Document 162 Filed 11/16/20 Page 1 of 3 PageID #: 9767




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA


 JONATHAN R., et al.,                                )
                                                     )
 Plaintiffs,                                         )
                       v.                            )
                                                     )
 JIM JUSTICE, in his official capacity as            )   Case No. 3:19-cv-00710
 Governor of West Virginia, et al.,                  )
                                                     )
 Defendants.                                         )

 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE TO FILE
                         UNDER SEAL
        Pursuant to Local Rules 5.2.1 and 26.4(b), and the Protective Order entered in this case,

Doc. 78, Defendants move for leave to file under seal the unredacted version of the

contemporaneously filed Opposition to Plaintiffs’ Motion for Class Certification, and Exhibits 4-

12, which are excerpts from the named Plaintiffs’ case files, and are attached to Defendant’s

Opposition.

        The unredacted memorandum and Exhibits 4-12 include personal identifying and

confidential information and records relating to juvenile cases protected under W. Va. Code § 49-

5-101(a) (“Except as otherwise provided in this chapter or by order of the court, all records and

information concerning a child or juvenile which are maintained by . . . the Department of Health

and Human Resources,” among others, “are confidential and shall not be released or disclosed to

anyone . . .”). This information is also subject to the provisions of the Protective Order entered by

Magistrate Judge Eifert on April 3, 2020. Doc. 78. To protect the privacy and confidentiality of

the children and their families, the Department of Health and Human Resources (“DHHR”) wishes

to implement the safeguard of filing such protected information under seal.




                                                 1
   Case 3:19-cv-00710 Document 162 Filed 11/16/20 Page 2 of 3 PageID #: 9768




       Sealing these documents is necessary because redaction is impractical. The children’s

identities are directly relevant to establishing and supporting Defendants’ grounds for opposing

Plaintiffs’ motion to certify a class. Redacting this information in the case file excerpts would

obscure relevant information from the Court’s view. While the Court will need to be able to review

these records containing information related to juvenile cases, the Defendants seek to continue to

protect the confidentiality of this information to the maximum extent possible, and to comply with

their obligations under State law. For these reasons, sealing these documents is necessary.

       Defendants request that these documents remain under seal for the duration of the above

captioned litigation.

                                     Respectfully submitted,


November 16, 2020                                   /s/ Philip J. Peisch
                                                    Philip J. Peisch (WVSB #24403)
                                                    Caroline M. Brown
                                                    Rebecca E. Smith
                                                    Julia M. Siegenberg
                                                    Brown & Peisch PLLC
                                                    1233 20th Street NW, Suite 505
                                                    Washington, DC 20036

                                                    /s/ Steven R. Compton
                                                    Steven R. Compton (WVSB #6562)
                                                    West Virginia Attorney General’s Office
                                                    812 Quarrier Street, 2nd Floor
                                                    Charleston, WV 25301




                                                2
  Case 3:19-cv-00710 Document 162 Filed 11/16/20 Page 3 of 3 PageID #: 9769




                                      CERTIFICATE OF SERVICE

       I, Philip J. Peisch, hereby certify that I caused a true and correct copy of Defendants’

Memorandum in Support of Defendants’ Motion for Leave to File Under Seal to be delivered to

the following via ECF notification:

       Marcia Robinson Lowry
       Dawn J. Post
       Allison Mahoney
       Tavi Unger
       A Better Childhood
       355 Lexington Ave. Floor 16
       New York, NY 10017

       Richard W. Walters
       J. Alexander Meade
       Brian L. Ooten
       Shaffer & Schaffer, PLLC
       2116 Kanawha Blvd East
       P.O. Box 3973
       Charleston, WV 25304

       Lori Waller
       Disability Rights of West Virginia
       1207 Quarrier Street, Suite 400
       Charleston, WV 25301

       November 16, 2020                           /s/ Philip J. Peisch
                                                   Philip J. Peisch (WVSB #24403)
                                                   Caroline M. Brown
                                                   Rebecca E. Smith
                                                   Julia M. Siegenberg
                                                   Brown & Peisch PLLC
                                                   1233 20th Street NW, Suite 505
                                                   Washington, DC 20036

                                                   /s/ Steven R. Compton
                                                   Steven R. Compton (WVSB #6562)
                                                   West Virginia Attorney General’s Office
                                                   812 Quarrier Street, 2nd Floor
                                                   Charleston, WV 25301




                                              3
